PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/552,398
Filing Date: 21 Aug 2017
Appellant(s): CHR. HANSEN A/S



__________________
Courtenay C. Brinkerhoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7-9, 12-13 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetti, Grana Padano cheese whey starter: Microbial composition and strain distribution, International Journal of Food Microbiology, 2008, 127, pages 168-171 (cited in IDS, hereinafter referred to as Rossetti). 
Regarding claims 1, 7-9, 12 and 33-34, Rossetti teaches a process for producing a hard cheese, comprising: adding to milk a whey starter culture comprising an acidifying Lactobacillus strain (e.g., Lactobacillus delbrueckii subsp. lactis) and additional strain such as Lactobacillus helveticus, Streptococcus thermophilus, Lactobacillus delbrueckii subsp. bulgaricus and Lactobacillus fermentum to obtain a mixture, heating the mixture to a cooking temperature of 50 to 55°C and maintaining the mixture at a temperature of 48-52 ºC (Abstract, page 168, para. under “Introduction”, left column and right column; Table 2).
The temperature of heating and maintaining the mixture as disclosed by Rossetti fall within those recited in claims 1 and 33-34.
Both Rossetti and the claimed invention disclose a method of preparing cheese with a starter culture comprising Lactobacillus delbrueckii subsp. lactis strain, and heating and maintaining the mixture at the temperature of 45-65 ºC, demonstrating a reasonable probability that the Rossetti’s Lactobacillus delbrueckii subsp. lactis strain is either identical to or is sufficiently similar to the claimed Lactobacillus DSM 32009  - that whatever differences exist are not patentably significant. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Rossetti does not explicitly teach the limitation “the Lactobacillus delbrueckii subsp. lactis strain of step (i) is a is a thermotolerant stain as determined by being able to acidify milk by at least 0.4 pH units in 2.5 hours at a temperature around 50 ºC when inoculated with a 3% whey starter culture comprising Lactobacillus ssp. and Streptococcus thermophilus”. According to the applicant, the limitation refers to methodology by which the thermotolerant characteristics of the strain is assessed and is not a step of the claimed process (page 6, first para. of the Remarks filed 06/08/2021). In the instant case, the office as enumerated above has taken the position that Rossetti’s Lactobacillus delbrueckii subsp. lactis strain is either identical to or is sufficiently similar to the claimed Lactobacillus DSM 32009, it thus logically follows that the Lactobacillus delbrueckii subsp. lactis strain as disclosed by Rossetti s a thermotolerant stain as determined by being able to acidify milk by at least 0.4 pH units in 2.5 hours at a temperature around 50 ºC when inoculated with a 3% whey starter culture comprising Lactobacillus ssp. and Streptococcus thermophilus.
Further, the instant specification, at page 4, line 18-26 clearly recites that Lactobacillus delbrueckii subsp. lactis or a mutant or variant thereof is an acidifying stain of lactobacillus that is able  when inoculated with a 3% whey starter culture. Therefore, Rossetti reads on the limitation “wherein the Lactobacillus delbrueckii subsp. lactis strain of step (i) is a thermotolerant strain, as determined by being able to acidify milk by at least 0.4 pH units in 2.5 hours at a temperature around 500C when inoculated with a 3% whey starter culture comprising Lactobacillus ssp. and Streptococcus thermophilus”.
Regarding claim 13, the limitation “the whey starter culture of step (i) is subject to physical conditions comprising a temperature drop from around 48°C to around 39°C in 9 hours, a constant temperature of around 39°C for around 8 hours, and cooling and storing at around 16°C until it is added to the milk” recites how the whey starter is generated and step of which is not positively recited, and therefore is just a product-by-process description of the starter culture used in the method of claims 1 and 12. Given that Rossetti teaches a whey starter culture that comprises acidifying Lactobacillus strain such as Lactobacillus delbrueckii subsp. lactis, it appears that the whey starter culture disclosed by Rossetti and that used in the claimed invention are materially indistinguishable from each other, and therefore there is no manipulative difference between the method of Rossetti and that recited in the claims.  


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetti as applied to claim 1 above, and further in view of Matsui US Patent Application Publication No. 2013/0189414 (hereinafter referred to as Matsui).
Regarding claims 10-11, Rossetti teaches what has been recited above but is silent regarding adding one or more coagulants such as those listed in claim 11 to the milk. In the same field of endeavor, Matsui teaches that natural cheese is produced by adding an enzyme rennet as a coagulant such that cheese curd could be produced ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rossetti by including the step of adding rennet to the milk such that a cheese curd could be formed.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetti as applied to claim 1 above, and further in view of Rattray WO 2010/022790 (cited in IDS).
Regarding claim 14-17, Rossetti teaches that acidifying Lactobacillus strain is added in an amount of 9.12 ± 0.44 log CFU/ml (page 170, left column, para. under “Results and discussion”), which reads on the concentration as recited in claim 16 (given that 5x1010 CFU/500 liter whey is  105 CFU/ml, and the log of which is 5).
Rossetti is silent regarding the starter culture is added as a DVS culture, regarding the DVS culture being added to a whey starter prior to step (i) and the DVS culture being added directly to the milk. In the same field of endeavor, Rattray teaches a method of making cheese in which LAB is supplied as DVS culture and is added directly to the vat for the production of cheese (page 8, line 11-16). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rossetti by supplying the starter culture as DVS and adding the DVS culture directly to the milk for the reason that such a practice is known to be suitable in the art of Cheesemaking.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rossetti as applied to claim 1 above, and further in view of Parente, “Starter cultures: General Aspects” in Cheese Chemistry, Physics and Microbiology, Elsevier Academic Press, London (2004), pp. 137-147 (hereinafter referred to as Parente).
Regarding claim 18, Rossetti teaches what has been recited above but is silent regarding the amount of starter culture added to the milk. In the same field of endeavor, Parente teaches that lactic acid starter must perform one of their technological functions (e.g., acid production) early in cheese making and a sufficient amount of a metabolically active culture must be used to inoculate cheese milk, and usually the initial population of starters in cheese milk is around 1-5 X 106 cfu/ml (page 138, right column, para. under “Preparation of Starters”). As such, the prior art teaches that the amount of starter added to cheese milk is a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of starter such that they could produce sufficient amount of acid. As such, the amount of whey starter culture that is sufficient to facilitate acidification of the milk by at least 0.4 pH units in 2.5 hours at a temperature around 50 ºC as recited in claim 18 is merely an obvious variant of the prior art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rossetti as applied to claims 1 and 7 above, and further in view of Stahnke US Patent Application Publication No. 2008/0102159 (hereinafter referred to as Stahnke).
Regarding claim 19, Rossetti teaches what has been recited above but is silent regarding one or more additional bacterial strains or cultures being a bacterial strain or culture that belongs to the genus Propionibacterium. In the same field of endeavor, Stahnke teaches that species of Propionibacterium is suitable for use as a starter culture in the manufacture of cheese ([0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rossetti by including Propionibacterium in the starter culture for the reason that the prior art has established that Propionibacterium is an art recognized strain suitable for use as a starter culture in Cheesemaking. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rossetti as applied to claim 1 above, and further in view of Kringelum US Patent Application Publication No. 2003/0228680 (hereinafter referred to as Kringelum).
Regarding claim 32, Rossetti teaches what has been recited above but is silent regarding that the acidifying Lactobacillus strain is added in a composition that further comprises one or more excipients selected from polyhydroxy compounds, trehalose, and dimethyl sulfoxide (DMSO).
Kringelum teaches adding an effective amount of at least a sugar alcohol compound that has metabolic activity stabilizing effect including glycerol, sucrose, trehalose, etc. to a liquid starter culture so as to help to retain the metabolic activity of the starter culture for extended time ([0015-0018]), and that the starter culture can be a lactic acid bacterial species in the dairy industry including cheese manufacturing ([0032; 0035]).
Both Rossetti and Kringelum are directed to lactic acid bacteria starter cultures for Cheesemaking. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rossetti by adding at least one sugar alcohol compound selected from the group consisting of glycerol, sucrose and trehalose to the whey starter so as to help to retain the metabolic activity of the starter culture.
Sucrose and glycerol read on “polyhydroxy compounds” recited in the claim, and where the claim requires the presence of a polyhydroxy compound or trehalose as the excipient, the glycerol, sucrose and trehalose as disclosed by Rossetti are considered to meet the claim.

 (2) Response to Argument
Appellant argues on pages 10-12 of the Brief the 103 rejection should be withdrawn because none of the cited references teaches the recited strain DSM 32009. In particular, appellant argues that although Rossetti teaches Lactobacillus delbrueckii subsp. lactis strain, the reference does not teach DSM32009 strain or the thermotolerant property as claimed. Appellant further argues that the examiner’s reliance on Rossetti for disclosing a strain identical or patentably indistinct from DSM 32009 is based on an improper probability, for the reason that there is no evidence that any Lactobacillus delbrueckii subsp. lactis strain in the starter culture of Rosetti exhibited the recited thermotolerant property, nor does Rosetti identified any individual strain of Lactobacillus delbrueckii subsp. lactis strain. 
These arguments are considered but found not persuasive. Both Rossetti and the claimed invention are directed to a method of preparing the same food (e.g., cheese) with the same lactic acid bacteria subspecies (e.g.,  Lactobacillus delbrueckii subsp. lactis), and are scalding the mixture of the strain and milk at the same temperature, which has provided sufficient factual basis for demonstrating a reasonable probability that the Rossetti’s Lactobacillus delbrueckii subsp. lactis strain is either identical to or is sufficiently similar to the claimed Lactobacillus DSM 32009  - that whatever differences exist are not patentably significant. It thus logically follows that the Lactobacillus delbrueckii subsp. lactis strain as disclosed by Rossetti possesses the claimed thermotolerant property as recited. See In re Best. Unfortunately, appellant has not shown by convincing evidence that DSM32009 is not identical to, or is dissimilar to the strain used by Rossetti. Appellant’s argument would have made more sense if a comparison between DSM 32009 and a Lactobacillus delbrueckii subsp. lactis strain used by the cheese shop has shown that prior art strain does not possess thermotolerant properties.  Appellant has not rebutted the prima facie case of obviousness.
Appellant asserts on page 12 of the Brief that the present inventor designed a screening process to develop strains that would be useful in a process as claimed, and had “surprisingly” identified only one strain that was able to perform satisfactorily at the target temperature of ≥50 ºC, thus there is no factual basis for assuming any Lactobacillus delbrueckii subsp. lactis strain of Rossetti read on the property as recited in the claim. Appellant further asserts that the instant specification does not teach that all the Lactobacillus delbrueckii subsp. lactis strains are thermotolerant.
These arguments are considered but found not persuasive. Appellant is invited to refer to Rossetti who already shown that their strain of Lactobacillus delbrueckii subsp. lactis is useful in a process as claimed; in other words, the Lactobacillus delbrueckii subsp. lactis strain used  by Rossetti was able to perform satisfactorily at the target temperature of ≥50 ºC and has successfully made an Italian hard cheese. Those are sufficient factual basis to conclude that the strain of Rossetti reads on the property as recited. It does not appear that the appellant’s finding is really surprising. It is further noted appellant has not shown the contrary.
 Further regarding the screening process as appellant has pointed out, the examiner submits it is unclear what screening test is done since the whole specification just vaguely recites that “a screening process was designed and executed” on page 1 of the specification. Appellant is invited to shed more light on the screening test such as how many Lactobacillus delbrueckii subsp. lactis  strains are plucked from a whey starter culture and what their thermotolerant behaviors are. 
The examiner further notes that appellant is not consistent in reciting which strain of Lactobacillus delbrueckii subsp. lactis possesses the recited thermotolerant property. For example, page 1 line 25-33 of the specification recites that only one isolate of the tested strain DSM 32009 has the thermotolerant property, however, page 4 line 18-30 recites that a mutant or the variant of DSM 32009 also has the claimed thermotolerant property. The appellant is invited to clarify the discrepancy.
Appellant asserts on page 13-14 of the Brief that the claims are patentable under In re Pleuddemann, for the reason that In re Pleuddemann lays out that a process reciting the use of a novel substance is non-obvious.
These arguments are considered but found not persuasive. The fact pattern of In re Pleuddemann does not appear to be applicable to the instant rejection, for the reason that In re Pleuddemann the compounds at issue are novel and/or are distinct from the prior art compounds. While in the instant case, where the examiner has shown by fact/evidence DSM 32009 is an obvious variant of Rossetti’s Lactobacillus delbrueckii subsp. lactis strain, appellant has not demonstrated by convincing evidence that DSM 32009 is patentably distinct from or unobvious over the prior art strain, or that the strain as claimed has produced a product that is different. Just because a strain of Lactobacillus delbrueckii subsp. lactis has a name that is not used by prior art and has been deposited to DSMZ does not mean such a strain is novel over the prior art.
For the reason set forth above, appellant’s argument regarding the deficiency of the secondary references on page 14 of the Brief is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793      
                                                                                                                                                                                                  /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.